NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 5/18/2022.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action. 
Applicant’s amendments to the claims are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Siderits on August 19, 2022.
The application has been amended as follows: 
 Amend claim 1 as follows: amend “the peripheral channel-portions comprising three peripheral channel-portions” to -the one or more peripheral channel-portions comprising at least three peripheral channel-portions- in ll. 10-11.
Amend claim 1 as follows: amend “the channels” to -the multiple channels- in ll. 16-17.
Amend claim 4 as follows: amend “the peripheral channel-portions” to -the at least three peripheral channel-portions- in ll. 1-2. 
Amend claim 5 as follows: amend “the first set” to -the concave channels- in ll. 1.
Amend claim 5 as follows: amend “each” to -one- in ll. 3.
Amend claim 5 as follows: amend “a respective three of the concave channels” to -the at least three concave channels- in ll. 4.
Amend claim 12 as follows: amend “the ribs” to -the plurality of ribs- in ll. 3 & 3-4 (twice).
Amend claim 27 as follows: amend “the channels” to -the multiple channels- in ll. 14-15.
Cancel claims 30-31.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “an apparatus, comprising: (a) a flexible electrically-insulating substrate, comprising an inner surface and an outer surface, and shaped to define multiple channels passing between the inner surface and the outer surface, a first set of the multiple channels being concave channels, each of the concave channels comprising: (i) a central channel-portion, and (ii) one or more peripheral channel-portions opening into the central channel-portion, the one or more peripheral channel-portions comprising at least three peripheral channel-portions, (b) an outer layer of an electrically-conducting metal covering at least part of the outer surface; (c) an inner layer of the electrically-conducting metal covering at least part of the inner surface; and (d) respective columns of the electrically-conducting metal that fill the multiple channels to connect the outer layer to the inner layer.” As for claim 27, the prior art of record, taken alone or in combination, fails to disclose or render obvious “an apparatus, comprising: (a) a flexible electrically-insulating substrate, comprising an inner surface and an outer surface, and shaped to define multiple channels passing between the inner surface and the outer surface, at least some of the multiple channels being concave channels, each of the concave channels comprising: (i) a polygonal central channel-portion, and (ii) one or more peripheral channel-portions opening into the central channel-portion; (b) an outer layer of an electrically-conducting metal covering at least part of the outer surface; (c) an inner layer of the electrically-conducting metal covering at least part of the inner surface; and (d) respective columns of the electrically-conducting metal that fill the multiple channels to connect the outer layer to the inner layer.”
The closest prior art is regarded as Govari et al. (2018/0110562, previously cited).  Govari et al. disclose an apparatus comprising a flexible electrically-insulating substrate having multiple channels passing between an inner and outer surface, an outer layer of electrically-conducting metal cover at least part of the outer surface and an inner layer of the electrically-conducting metal covering at least part of the inner surface. Sliwa (2017/0143414, previously cited) disclose conductive vias to conduct current between an inner and outer layer of an apparatus, the conductive vias formed by metallization of channels. Govari et al. and Sliwa fail to disclose the multiple channels comprising a first set of concave channels that in turn comprise at least three peripheral channel-portions opening into a central channel-portion. 
Claims 1, 4-15 & 25-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794